United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                                 July 14, 2006
                                FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk
                                            No. 05-40892
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                    Plaintiff-Appellee,

                                                  versus

CHRISTOPHER MICHAEL FISHER,

                                                                                    Defendant-Appellant.

                      ----------------------------------------------------------------
                            Appeal from the United States District Court
                                  for the Southern District of Texas
                                   USDC No. 5:04-CR-2579-ALL
                      ----------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Christopher Michael Fisher appeals his sentence following his conviction of alien-

smuggling for profit. He contends that the district court erred by adjusting his offense level

because he recklessly created a substantial risk of death or serious bodily injury.

       The district court did not err by adjusting Fisher’s offense level. Fisher carried a

passenger in a cargo compartment underneath the floorboard of the sleeper section of his tractor-

trailer that was not designed to hold people. Moreover, Fisher was deliberately ignorant of the

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
hiding positions of his passengers. See United States v. Rodriguez-Mesa, 443 F.3d 397, 403 (5th

Cir. 2006).

       AFFIRMED.




                                               2